DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
I. Claims 1-8, drawn to a method of forming a thermal interface, classified in B23P15/26.
Il. Claims 9-20, drawn to an apparatus of providing a thermal interface to a device, classified in GO1R31/26. The inventions are independent or distinct, each from the other because:
The inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In the instant case, the process of (Group I) as claimed can be practiced by hand, and/or by another and materially different apparatus. Specifically, the process of (Group I ) can be practiced without a controller configured to release the material stored in the reservoir. For example , a mechanical pump/valve can be used Instead or it can be practiced by hand.
Search and/or Examination Burden, the groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant’s election without traverse of group II of claims 9-20 in the reply filed on May 26/22 with telephonic restriction interview is acknowledged.
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May/26/22 with telephonic restriction interview.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The set of claims 1-8 in group I without traverse on May 26/22 have been canceled 

REASONS FOR ALLOWANCE
Claims 9-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 9-20, the present invention is direct to an apparatus:  Independent claims 9, 16 identify the uniquely distinct features of " wherein in response to the device receiving power from the power supply, the apparatus executes a test on the device with the thermal interface formed by the condensate between the coated heat sink and the device;"
The closest prior art, Fregeauet al. (US 8471575 B2) and Yee et al. (US 20050200376 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 9, and 16 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	9/4/22